ITEMID: 001-82858
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: MINICH v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Stanislav Minich, is a Slovak national who was born in 1941 and lives in Kanianka. The Slovak Government (“the Government”) were represented by Ms A. Poláčková, their Agent, who was succeeded in that function by Ms M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s parents were members of an agricultural cooperative in which they had included their agricultural land. The applicant who inherited their ownership title to that land was also a member.
The cooperative underwent a transformation under the Adjustment of Property Relations and Claims in Cooperatives Act (Law no. 42/1992 Coll. – “the 1992 Act”) so as to make it compatible with the new economic system and legal order. Former members who did not become members of the transformed cooperatives, like the applicant, were entitled to compensation in respect of their membership interest. The 1992 Act contained no express provisions as to the form of such compensation.
In August 1992 the applicant lodged a demand with the cooperative for compensation in respect of his membership interest under the 1992 Act. Despite promises, the demand has not been satisfied.
On 13 May 1994 the applicant brought an action against the cooperative in the Prievidza District Court (Okresný súd). He sought a judicial order for a determination of his membership interest. The cooperative then provided assurances that it would settle the claim voluntarily. In response, the applicant withdrew the action and, on 11 September 1995, the proceedings were discontinued.
On 2 November 1995 the applicant re-submitted his claim to the District Court arguing that the cooperative had not honoured its pledge.
On 1 January 1996 an amendment (Law no. 264/1995 Coll. – “the 1995 amendment”) to the 1992 Act entered into force which introduced special provisions concerning the form of compensation to be provided in respect of membership in cooperatives. Former members who had not been compensated in another form were to be issued shares (družstevné podielnické listy) in the cooperative in question.
On an unspecified date the applicant extended the action in that he also sought financial compensation for the use of his land by the cooperative. This claim was the subject of a friendly settlement and the District Court approved the settlement on 21 February 1997.
On 15 October 1997 the applicant further extended the action by seeking compensation under the Land Ownership Act (Law 229/1991 Coll. – “the 1991 Act”) in respect of among other things livestock (živý a mŕtvy inventár – “the stock”) brought into the cooperative. He also claimed interest for the late payment of the compensation sought.
On 26 March 1998 the District Court ruled that the remaining claims, that is to say the claims for compensation for membership and for the stock, would be determined in a new set of proceedings which was at the same time opened under a different file number. In 1999 the action was registered again under a new file number.
The action was determined on 28 December 2000 by the District Court and, on appeal, on 14 March 2002 by the Trenčín Regional Court (Krajský súd). The courts established the financial value of the applicant’s membership interest in the cooperative and found that he fulfilled all the conditions for being compensated. As to the form of the compensation, they relied on the 1995 amendment and ordered that the cooperative was to choose between granting the applicant agricultural equipment, issuing him shares or paying him an amount of money corresponding to the value of his interest. The applicant’s membership interest in fact represented his rights in respect of the estate of the cooperative. Although it could be settled in several ways, a share in the cooperative was the most appropriate way of compensating him for that interest. The nature of this claim was not financial and, therefore, no late payment interest could be imposed. The courts further established the financial value of the stock and ordered that the cooperative pay the relevant amount plus late payment interest to the applicant. The matter became res iudicata on 15 May 2002.
The applicant filed a petition for judicial enforcement of the above judgments. The enforcement commenced but was subsequently stayed on the defendant’s appeal on the ground that the judgments had been challenged by way of an extraordinary remedy (see below).
On 12 May 2003 the Prosecutor General acceded to the defendant’s request and exercised his discretionary power to challenge the judgments of 28 December 2000 and 14 March 2002 by means of an extraordinary appeal on points of law (mimoriadne dovolanie) on the defendant’s behalf.
On 12 August 2004 the Supreme Court (Najvyšší súd) dismissed the Prosecutor General’s appeal. Its judgment was final.
The applicant then unsuccessfully sought the reopening of the proceedings.
